Name: Council Decision (EU) 2018/727 of 14 May 2018 appointing an alternate member, proposed by Romania, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2018-05-17

 17.5.2018 EN Official Journal of the European Union L 122/34 COUNCIL DECISION (EU) 2018/727 of 14 May 2018 appointing an alternate member, proposed by Romania, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Romanian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 3 April 2017, by Council Decision (EU) 2017/665 (4), Mr Florin Grigore TECÃ U was replaced by Mr Marius Horia Ã UÃ UIANU as an alternate member. (2) On 25 September 2017, by Council Decision (EU) 2017/1762 (5), an alternate member's seat on the Committee of the Regions has become vacant following the appointment of Mr Marius Horia Ã UÃ UIANU as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as an alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Ms Daniela CÃ MPEAN, President of Sibiu County Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2017/665 of 3 April 2017 appointing five members and nine alternate members, proposed by Romania, of the Committee of the Regions (OJ L 94, 7.4.2017, p. 40). (5) Council Decision (EU) 2017/1762 of 25 September 2017 appointing two members, proposed by Romania, of the Committee of the Regions (OJ L 250, 28.9.2017, p. 56).